                                                                     Cara Tseng Duffield
                                                                     202.719.7407
                                                                     cduffield@wileyrein.com

                                                                     VIA ECF

November 6, 2019

Hon. Edgardo Ramos
Thurgood Marshall United States Courthouse                                  November 12, 2019
40 Foley Square
New York, NY 10007

Re:    Syncora Guarantee Inc. v. Houston Casualty Co., No. 18-11553 (S.D.N.Y.)

Dear Judge Ramos:

Defendant Houston Casualty Company (“HCC”) requests a Rule 37.2 pre-motion discovery
conference with the Court to address plaintiff Syncora Guarantee Inc.’s (“Syncora”) objections
to producing certain documents. On October 22, 2019, the parties (Adam Ziffer for Syncora and
Cara Duffield and Matthew Beato for HCC) conferred but were unable to reach resolution.

In this case, Syncora seeks insurance coverage from HCC for an underlying Derivative Action.
The Derivative Action plaintiffs are holders of certificates issued by certain trusts (“UCF Trusts”).
They alleged that, pursuant to the terms of a 2009 Tender Offer, Syncora was obligated but
failed to deposit over $200 million into the UCF Trusts. HCC contends that the Derivative Action
settlement is not covered under the insurance policy (“Policy”) it issued to Syncora because,
among other things, (1) Syncora simply disgorged amounts to which it was not entitled and
therefore the claim does not implicate covered “loss” and is barred by the Policy’s profit
exclusion; (2) the Derivative Action is not a “Securities Claim”; and (3) the Derivative Action
arose out of Syncora’s acts, errors or omissions that began before May 3, 2010 and the Policy’s
prior acts exclusion applies.

The document requests at issue pertain to Syncora’s communications with the New York
Department of Insurance (“NYDOI”). Syncora is a monoline insurer of residential mortgage-
backed securities (“RMBS”), insuring payments to RMBS holders when the borrowers of the
underlying mortgages default. In 2009, Syncora’s capital reserves fell below regulatory
requirements, and the NYDOI ordered Syncora to stop making RMBS insurance payments (the
“1310 Order”). In connection with the 1310 Order, Syncora sought to restructure its RMBS
insurance obligations through the Tender Offer, offering RMBS holders the chance to exchange
their insured RMBS securities for new uninsured cash flow (“UCF”) certificates issued by the
UCF Trusts. Syncora’s restructuring was successful, and in 2010, the NYDOI lifted the 1310
Order and allowed Syncora to continue making insurance payments on RMBS claims.

The Derivative Action plaintiffs alleged that, to incentivize RMBS holders to exchange their
insured securities for uninsured certificates in the Tender Offer, Syncora promised that it would



1776 K Street NW | Washington, DC 20006 | 202.719.7000                                 wileyrein.com
Hon. Edgardo Ramos
November 6, 2019
Page 2


pay the UCF Trusts amounts that Syncora recovered from lawsuits it had brought against JP
Morgan, the sponsor of the underlying RMBS. The Derivative Action plaintiffs alleged that
Syncora obtained over $400 million from JP Morgan, approximately half of which should have
gone into the UCF Trusts. According to the Derivative Action plaintiffs, rather than pay those
amounts to the UCF Trusts, Syncora kept the money for itself.

On April 5, 2019, HCC propounded its first requests for documents on Syncora. Request 11
sought “[a]ll communications between Syncora and the [NYDOI] concerning the Tender Offer,
including but not limited to Syncora’s interest in any of the entities involved in the Tender
Offer.” Request 12 sought “[a]ll communications between Syncora and the [NYDOI] concerning
the 1310 Order.” On May 6, Syncora served written responses. It raised various objections,
including relevance, burden, privilege and confidentiality, but agreed, subject to its objections,
to “produce any relevant, non-privileged documents and information in Syncora’s possession
that are responsive to” the requests.

On July 8, 2019, HCC inquired when Syncora would produce documents responsive to the
requests. On July 24, HCC sent a follow-up letter asking Syncora to confirm that it would
complete document production by August 30. On August 2, Syncora responded by letter that
“Syncora is endeavoring to collect and produce communications between Syncora and the New
York Insurance Department concerning the Tender Offer and 1310 Order, and will produce such
documents as soon as reasonably practicable.” In an August 12 follow-up letter, Syncora
further affirmed that documents responsive to requests 11 and 12 “will be produced by
September 30, 2019.”

However, in a September 13 letter, Syncora stated, “We have concluded that the information
and documents sought in [requests 11 and 12] are not relevant to any claim or defense in this
litigation and are subject to significant confidentiality concerns.” The parties exchanged further
correspondence on the topic on October 9 and October 21. On October 22, 2019, counsel for
the parties conducted a 45-minute telephonic meet and confer. While the parties made
progress on other discovery issues, they were unable to resolve requests 11 and 12.

The requested documents are relevant to HCC’s prior acts exclusion, “Securities Claim,” no
“loss,” and profit exclusion defenses. HCC understands that Syncora needed to obtain the
NYDOI’s approval for its restructuring and Tender Offer. HCC believes that Syncora’s and the
NYDOI’s communications about the need for the restructuring, the Tender Offer, and the 1310
Order are relevant for at least the following reasons:

              The communications will bear on the Prior Acts Exclusion, i.e., that the Derivative
               Action arises out of acts, errors, omissions or other wrongdoing committed by
               Syncora in whole or in part prior to May 3, 2010, including but not limited to its


1776 K Street NW | Washington, DC 20006 | 202.719.7000                               wileyrein.com
Hon. Edgardo Ramos
November 6, 2019
Page 3


               inability to meet minimum capital requirements and satisfy its RMBS insurance
               obligations;

              The communications are likely to contain Syncora’s description to the NYDOI of
               the corporate relationship (if any) between Syncora and the UCF Trusts, which is
               relevant to Syncora’s argument that the Derivative Action is a “Securities Claim”
               because the UCF Trusts are Subsidiaries of Syncora;

              The communications may include representations that Syncora made to the
               NYDOI about the terms of the Tender Offer and the benefits that the RMBS
               securities holders would obtain in the Tender Offer (including as to any
               settlement with JP Morgan);

              The communications are likely to show the amounts that Syncora saved by
               engaging in the Tender Offer and restructuring as well as its rights and
               obligations once the NYDOI lifted the 1310 Order, all of which bear on whether
               Syncora obtained an improper monetary benefit as alleged in the Derivative
               Action.

Syncora itself implicitly has recognized the relevance of HCC’s requests, agreeing three times
that it would produce the documents in question before changing its mind on September 13.
The Federal Rules of Civil Procedure do not allow a party to represent that it will produce
documents and then delay production for five months only to then reverse course. Syncora
accordingly has waived its relevance objections as a basis for wholesale non-production.

Syncora’s other objections should not impede production. Syncora has not substantiated its
burden objections with any specificity. HCC has offered to alleviate burden concerns by
working with Syncora to limit the request by time period, document custodians, or other
limiting factors, but the offer was rejected. As to confidentiality, there is already a protective
order in place in this case.

HCC accordingly requests an informal conference to discuss resolution of these issues. Thank
you for your consideration.
                                                                         The parties are hereby directed to appear for
Sincerely,                                                               a Rule 37.2 premotion discovery conference
                                                                         on December 3, 2019 at 11:00 A.M.. Plaintiff
                                                                         is directed to respond to Defendant's letter
/s/ Cara Tseng Duffield
                                                                         motions, Docs. 40, and 41, by November 26,
cc:    All counsel of record (via ECF)                                   2019.




                                                                                    November 12, 2019
1776 K Street NW | Washington, DC 20006 | 202.719.7000                                  wileyrein.com
